Citation Nr: 0330663	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-20 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
herniated disc in the region of the eighth and ninth 
vertebrae claimed as a back condition.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and G.B.


ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service From September 1950 to 
September 1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 Department of Veterans 
Affairs (VA) rating decision in which the regional office 
(RO) in New Orleans, Louisiana, determined that the veteran 
had not submitted new and material evidence to reopen a 
claim of entitlement to service connection for herniated 
disc in the area of the eighth and ninth vertebrae (claimed 
as a back disorder).


FINDINGS OF FACT

1.  In a April 1953 rating decision, the RO denied the 
veteran's claim for service connection for a back disorder, 
then diagnosed as herniated disc in the region of the eighth 
and ninth vertebrae.

2.  The evidence received since the April 1953 rating 
decision has not been previously submitted to agency 
decisionmakers, relates to unestablished facts necessary to 
substantiate the claim, is neither cumulative or redundant 
of the evidence or record at the time of the April 1953 
rating decision, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's decision that denied entitlement to service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  New and material evidence has been received since the 
RO's April 1953 rating decision and the claim for service 
connection for a back disorder is reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he has current disability from a 
back disorder as a result of an injury he claims he 
sustained during his active military service.

As a preliminary concern, the Board notes that the veteran's 
original claim for service connection for a back disorder 
was denied in April 1953.  The veteran did not file any 
document that could be construed as an appeal of the April 
1953 rating decision.  Therefore, it became final.  
38 U.S.C.A. § 7105 (West 2002).

The veteran has perfected an appeal of the RO's May 2002 
rating decision in which the RO determined that the veteran 
had not submitted new and material evidence to reopen a 
claim of entitlement to service connection for herniated 
disc in the region of the eighth and ninth vertebrae 
(claimed as back problems).

The Board notes that the statement of the case did not 
provide the veteran with laws and regulations pertaining to 
reopening of finally decided claims with new and material 
evidence.  Nonetheless, the Board finds that he is not 
prejudiced by the Board's consideration of the initial 
question of whether the claim has been reopened, as the 
Board finds that new and material evidence has been 
submitted to reopen his claim since RO's final decision of 
April 1953.  Cf. Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses in its decision a question 
that had not been addressed by the RO, it must consider 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to submit such evidence and argument and to 
address that question at a hearing, and, if not, whether the 
claimant has been prejudiced thereby). 

Concerning claims filed after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a) (2003); 66 Fed. Reg. 45630 (August 29, 2001).

Current case law provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether new 
and material evidence has been presented since that last 
final disallowance of the claim under consideration.  
Second, if such evidence has been presented, the merits of 
the claim must be evaluated based on a review of the entire 
record.  38 C.F.R. § 3.156(a) (2003).

Under most circumstances, when it must be determined whether 
the evidence presented or secured since the prior final 
disallowance of the claim is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The new and material 
evidence must be presented or secured since the time that 
the claim was finally disallowed on any basis, not only 
since the time that the claim was last disallowed on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

At the time of the April 1953 rating decision that denied 
service connection for a claimed back disorder, the evidence 
consisted of service medical records and a statement from a 
private physician.  The service medical records contained no 
indication that the veteran sustained a back injury or had 
chronic disability from a back disorder during his active 
military service.  However, the veteran's service medical 
records do contain one entry in which it was noted that he 
had complaints of chest pain in January 1952.  An examiner 
noted muscle spasm and prescribed Phenobarbital and two days 
of rest.  

In a letter dated in March 1953, Edward E. Johnson, M.D., a 
private physician in Elizabethtown, Kentucky, reported that 
he had examined the veteran in February 1953.  The veteran 
had complaints of severe pain in the left scapular region.  
He gave a history of hurting his back when lifting a jeep 
during his service in Korea in January 1951.  Pain recurred 
on the February 27, 1953 while the veteran was lifting 
wheels at an automobile manufacturing plant.  X-rays were 
taken, but the physician had not reviewed them.  The 
physician reported an impression of herniated disc in the 
region of the eighth and ninth vertebrae.

The RO sought extracts of records from the Department of the 
Army.  The responses indicate that, concerning the month of 
December 1951, no sick reports were on file concerning the 
veteran's former unit and that morning reports showed no 
remarks.

In a letter sent to the veteran in April 1953, the RO 
informed him that the reason for the denial of service 
connection for a back disorder was the lack of evidence of 
incurrence or aggravation of a "lower back condition" in 
service.

In April 2002, the veteran requested that his claim be 
reopened.

The records submitted to the RO since the April 1953 denial 
of the claim consist of recent VA treatment records, records 
of treatment at a private clinic in Baton Rouge, Louisiana, 
and the transcribed testimony of the veteran and an 
acquaintance.

Records of VA treatment in a clinic in Baton Rouge and at a 
VA medical center in New Orleans show that the veteran has 
degenerative changes in the cervical spine and the lumbar 
spine.  Such records document the veteran's complaints of 
low back pain and left fifth vertebra lumbar radiculopathy.

Records of treatment at a private clinic in Baton Rouge 
document the veteran's complaints of low back pain that, 
according to notes dated in June 1998, were related to the 
veteran's weight.  The veteran's complaints of back pain are 
also documented in treatment notes dated in August 2000.

The veteran's testimony, and that of his witness, before a 
decision review officer in August 2002 and before the 
undersigned Veterans Law Judge in June 2003 is essentially 
the same.  The veteran asserted that he injured his back 
during his service in Korea in January 1951 attempting to 
lift a Jeep.  He reported that the following day he was 
treated by a physician who taped his back and told the 
veteran to rest for several days.  He testified that he 
returned to duty and sought no further treatment during his 
service.  He further testified that within two months after 
his separation from service, he had a "flare-up" of back 
pain and was treated by a private physician who has since 
died and whose records are unavailable.  He also testified 
that approximately five months after his separation from 
service he was treated for back pain by Edward E. Johnson, 
M.D.  The veteran further testified that he had continuous 
symptoms of back pain and, when the pain became severe, 
sought treatment for the same from private physicians.  He 
could not recall the names of the doctors or the dates of 
treatment as, at the time, he was a cross-country truck 
driver and his treatment was often in unfamiliar places.  
Further, he explained, he did not tell his employer about 
his back problems for fear of losing his job.  A familiar 
acquaintance of the veteran who had known him since 1975 and 
had seen him almost daily since that time testified that the 
veteran, at least since that time, had had continuous 
symptoms of back pain that were sometimes severe.

The evidence received since the RO's April 1953 rating 
decision is new, as it had not been considered by the RO at 
the time of that decision.  Further, such evidence is 
material, as it relates to an unestablished fact necessary 
to substantiate the claim, that is, whether the veteran has 
current disability from a back disorder, whether he 
sustained a back injury in service, and whether his current 
back disability is related to the claimed injury.  The 
veteran's testimony concerning the circumstances of his 
claimed in-service injury must be considered to be credible 
for the purposes of determining whether new and material 
evidence has been submitted.  The evidence is not cumulative 
or redundant of evidence already of record, as it provides 
more detail about the circumstances of the claimed injury.  
The new evidence is probative of the continuity of 
symptomatology after the veteran's separation from service.  
Finally, the new evidence and contains medical evidence that 
substantiates current disability.

Therefore, I find that the veteran has submitted new and 
material evidence to reopen his claim.




ORDER

The claim of entitlement to service connection for back 
disorder is reopened.  To this extent only, the appeal is 
granted.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. § 5102, 5103, 5103A, 5107 (West 
2002) became law.  Generally, the VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet 
final as of that date.  VCAA, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  Under VCAA, VA 
must notify the claimant of information and lay or medical 
evidence needed to substantiate the claim, what portion of 
that information and evidence is his responsibility and what 
is VA's responsibility, and of VA's inability to obtain 
certain evidence.  38 U.S.C.A. § 5103(a) (West 2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Additionally, in a decision promulgated on September 22, 
2002, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C.A. § 5103 (b)(1).  The Court made a conclusion 
similar to the one reached in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339, 1348 (Fed Cir. 
2003) (reviewing a related Board regulation, 38 C.F.R. 
§ 19.9).  The Court found that the 30-day period provided in 
§ 3.159(b)(1) to respond to a VCAA duty to notify is 
misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  The Board notes that the statement 
of the case provided to the veteran contains the part of 
38 C.F.R. § 3.159 that was invalidated by the Court.  
Therefore, since this case is being remanded for additional 
development, the RO must take this opportunity to inform the 
appellant that notwithstanding any information previously 
provided, a full year is allowed to respond to a VCAA 
notice.

Under VCAA, VA's duty to assist the veteran includes 
obtaining recent medical records and to provide a thorough 
and contemporaneous examination in order to determine the 
nature and extent of the veteran's disability.  38 C.F.R. 
§ 3.159(c)(4) (2003).  The appellant is hereby notified that 
it is the appellant's responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (2003).  

To ensure that the VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who have treated the veteran for a back 
disorder since his separation from 
service.  The RO should take all necessary 
steps to obtain any pertinent records that 
are not currently part of the claims 
folder and associate them with the claims 
folder.

2.  The RO should schedule the veteran 
for examination(s) to determine the 
nature and etiology of the veteran's 
current complaints of a back disability 
with left leg radiculopathy.  The claims 
folder must be made available to the 
examiner for review.  The examiner(s) 
should give an opinion whether the 
veteran has current disability from a 
back disorder (including any related 
neurological findings) and, if so, 
whether it is more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that any such 
disorder(s) identified is/are related to 
an injury the veteran sustained during 
his active duty service.  A complete 
rationale based on the facts of the case 
and sound medical principles should be 
provided.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs No. 02-7007, -7008, -7009, -7010 
(Fed. Cir. Sept. 22, 2003); and 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

4.  The RO should then readjudicate the 
veteran's reopened claim for service 
connection for a back disorder.  If any 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  An appropriate period of time 
should be allowed for response.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                     
______________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



